DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendment of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4, 6 – 9, & 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein a width of the opening is greater than a total width of the first and second second portions and the first and second third portions.” Applicant relies on the drawings (specifically Fig. 11) for support of this amendment. 

    PNG
    media_image1.png
    421
    639
    media_image1.png
    Greyscale

However, Applicant’s specification fails to teach the drawings are drawn to scale. 
"[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). See MPEP 2125.II.
Therefore, the drawings fail to provide sufficient for the claimed subject matter without precise proportion of the elements because the specification is silent on the issue.
Claims 2– 4, 6 – 9, & 21 are dependent on claim 1 and therefore also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 4, 6, & 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Namkung et al. (US 2015/0146386 A1), in view of Namkung et al. (US 2015/0227172 A1), as evidenced by Murata et al. (US 2019/0040215 A1).
With regard to claim 1, Namkung et al. (‘386) teach a display apparatus comprising a flexible display panel (DP) and a first outer member (P1) (Applicant’s “protective layer”) (Figs. 6A – 6B, shown below) over a lower surface of the DP. The flexible display layer comprises an OLED (Applicant’s “display unit”) and substrate 2 (SUB2) (Applicant’s “substrate”) (Fig. 5) comprising a flexible area (bent area) between a first area and a second area, and bent about a bending axis (Fig. 6A – 6B). The first outer member (P1) contains an opening corresponding the bent area, wherein an inner side surface of the opening is inclined with respect to the lower surface of the substrate.  A second portion of the protective film that is adjacent to the opening has a gradually decreasing thickness in a direction toward the opening (Fig. 6A – 6B).   


    PNG
    media_image2.png
    364
    469
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    368
    390
    media_image3.png
    Greyscale

MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Namkung et al. (‘386) do not teach a third portion between the first portion and the second portion, and having a third thickness that is greater than the first thickness (claim 1), and the second thickness (claim 2).
Namkung et al. (‘172) teach a method forming a groove/opening in top layer 190 and bottom member 210 in a bent region of a display laminate using laser ablation method, which uses laser irradiation to remove material at a bending region. Approximately 10 – 100% of the top or bottom layer thickness may be removed. The depth and width of the groove/opening region may be determined according to the desired degree of bending (paragraph [0072]).  The grooves/openings formed by laser ablation prevent damage during the act of bending/folding by force (paragraphs [0005], [0059], & [0076] – [0077]).
As evidenced by Murata et al., the laser ablation described by NamKung et al. (‘172) inherently results in a layer comprising convex portion (122) (Applicant’s “first third portion between a first portion and the first second portion and the second second portion each having a third thickness greater than the first thickness thickness”), where resin has been removed due to irradiation with laser light (paragraph [0061] & Fig. 6).

    PNG
    media_image4.png
    373
    542
    media_image4.png
    Greyscale

	Therefore, based on the teachings of Namkung et al. (‘172), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use laser ablation for reducing the thickness of predetermined regions of a display device for desired degree of bending/folding to prevent damage to the display device taught by Namkung et al. (‘386). As evidenced by Murata et al., the laser ablation method inherently results in displacement of the material in the opening to the peripheral regions (Applicant’s “first third portion” and “second third portion”) of the opening, which have a greater thickness than the original thickness of the layer (Applicant’s “first first portion thickness”) and the walls of the opening (Applicant’s “first second portion” and “second second portion thickness”). When the substrate is bent, the peripheral regions (“first third portion” and “second third portion”) are disposed to face the each, and spaced apart far from each other in direction parallel to the substrate.
When considering the inherent presence of the third portion adjacent to the opening taught by Namkung et al., the third portion is inherently disposed to face each other while the substrate is bent, and the third portion is spaced apart from each other in a direction parallel to the substrate.
The references cited above do not explicitly teach the width of the opening is greater than the total width of the the first second portion, second second portion, first third portion, and second third portions.
However, Namkung et al. teach the width of the opening (W) is defined as:
W = F + 2(S) = pi x R,
	wherein F is the width of the exposed area of the substrate inside the opening, S is the width of the first second portion and the second second portion having a decreasing thickness, and R denotes a radius of curvature at the folding area. The width of the opening (W) and the width of the decreasing thickness portions (S) may be adjusted depending on the desired radius of curvature (paragraphs [0074] – [0075]). Additionally, the width (F) of the exposed area of the substrate within the opening may be adjusted due to the radius of curvature (paragraph [0084]).
Therefore, absent a showing of criticality with respect to the relative width of the opening with the total width of the first and second second portions and second third portions (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the width of the opening and/or the width of the first second portion and second second portion through routine experimentation in order to achieve the desired radius of curvature for the folding area of the device.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 2, as discussed above, Murata et al. provide evidence demonstrating the laser ablation method described by Namkung et al. (‘172) inherently results in a layer comprising convex portion (122) (third portion between a first portion and a second portion, having a third thickness that is greater than the first thickness and the second thickness).
With regard to claim 3, Namkung et al. (‘386) teach the first outer member (P1) contains an opening corresponding the bent area, wherein an inner side surface of the opening is inclined with respect to the lower surface of the substrate (Figs. 6A – 6B above).
With regard to claim 4, Namkung et al. (‘386) teach an adhesive member is located between the flexible display panel (DP) and the first outer member (P1) (paragraph [0048]) in the first region, the bent area, and the second area (Figs. 6A – 6B). 
With regard to claim 6, Namkung et al. (‘386) teach a second portion (Applicant’s “second thickness”) of the protective film that is adjacent to the opening has a gradually decreasing thickness in a direction toward the opening (Fig. 6A – 6B).
With regard to claim 9, as shown in Fig. 6A above, Namkung et al. (‘386) teach the opening and the folding (bent) area are coextensive. Therefore, the bent area is within the opening. 

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 – 4 & 6 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 of U.S. Patent No. 10,615,366 B2, in view of You et al. (US 2016/0275830 A1) and Namkung et al. (US 2015/0146386 A1).
With regard to claim 1, U.S. Patent No. 10,615,366 B2 claims a display apparatus comprising: a substrate comprising a bent area between a first area and a second area, and bent about a bending axis;
A display unit over an upper surface of the substrate at the first area;
A protective film over a lower surface of the substrate that is opposite to the upper surface; and defining an opening corresponding to the bent area (claim 1),
Wherein the protective film comprises a first portion having a constant thickness;
A second portion adjacent the opening, and having a thickness that gradually decreases in a direction toward the opening; and 
a third portion between the first portion and the second portion, and having a thickness that is greater than the thickness of the first portion (claim 3).
U.S. Patent No. 10,615,366 B2 does not claim the third portion is disposed to face each other while the substrate is bent.
You et al. teach display apparatus comprising an open part (143) is created by removing a portion of supporting plates (141 & 142) for a bending area (part) (BP) of sufficient width corresponding the bending curvature of the bending part (paragraphs [0072] & [0075]). As such, the bending curvature between the supporting plates (Applicant’s “first portion”) (141 & 142) is sufficient for the plates to be face to face when bent.

    PNG
    media_image5.png
    365
    468
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    344
    507
    media_image6.png
    Greyscale
 
Therefore, based on the teachings of the prior art, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to adjust the width of the opening (Applicant’s “second portion”) in order to achieve the desired bending curvature of the wherein the “third portion” (which is located adjacent to the “first portion”) are face to face with each other when the substrate is bent.
The references cited above do not teach the width of the opening relative to the width of the width of the first second portion, second second portion, first third portion, and second third portion.
However, Namkung et al. teach the width of the opening (W) is defined as:
W = F + 2(S) = pi x R,
	wherein F is the width of the exposed area of the substrate inside the opening, S is the width of the first second portion and the second second portion having a decreasing thickness, and R denotes a radius of curvature at the folding area. The width of the opening (W) and the width of the decreasing thickness portions (S) may be adjusted depending on the desired radius of curvature (paragraphs [0074] – [0075]). Additionally, the width (F) of the exposed area of the substrate within the opening may be adjusted due to the radius of curvature (paragraph [0084]).
Therefore, absent a showing of criticality with respect to the relative width of the opening with the total width of the first and second second portions and second third portions (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the width of the opening and/or the width of the first second portion and second second portion through routine experimentation in order to achieve the desired radius of curvature for the folding area of the device.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 3, ‘366 claims wherein an inner surface of the opening is inclined with respect to the second surface of the substrate (claims 1 – 2).
With regard to claim 4, ‘366 claims further comprising an adhesive layer integrally formed through the first area, the bent area and the second area between the substrate and the protective film (claim 1).
With regard to claim 6, ‘366 claims wherein the second thickness of the protective film gradually decreases in a direction toward the opening (claim 2).
With regard to claim 7, ‘366 claims wherein the second thickness of the protective film decreases at an inconsistent rate at an inconsistent rate in a direction toward the opening (claim 1).
With regard to claim 8, ‘366 claims wherein the second thickness of the protective film decreases at a decreasing rate in a direction toward the opening (claim 2).
With regard to claim 9, ‘366 claims wherein the bent area is in the opening (claim 4).
With regard to claim 10, ‘366 claims wherein the opening is in the bent area (claim 5).

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues, “Applicant respectfully submits that the cited portions of Namkung ‘386, Namkung ‘172, and Murata do not appear to disclose at least the above-emphasized features of amended claim 1” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Applicant argues, “…as shown in the cited FIG. 6 of Murata (reproduced below), the width of the alledged opening of Murata appears to be less than the total width of the alledged first and second second portions and the first and second third portions. As such, the cited portions of Murata do not appear to disclose at least ‘wherein a width of the opening is greater than a total width of the first and second second portions and the first and second third portions’, as recited in amended claim 1” (Remarks, Pg. 7).

    PNG
    media_image7.png
    478
    595
    media_image7.png
    Greyscale

EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Murata et al. do not explicitly teach the dimensions of the opening and adjacent areas (second second portions and second third portions) as shown in the drawings to be to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). See MPEP 2125.II.
Murata et al. do not teach against Applicant’s claimed relative dimensions.
Second, as discussed above, absent a showing of criticality with respect to the relative width of the opening with the total width of the first and second second portions and second third portions (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the width of the opening and/or the width of the first second portion and second second portion through routine experimentation in order to achieve the desired radius of curvature for the folding area of the device.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Applicant argues, “Because of the final claim scope of the claims in the present application has not been determined, and also because Applicant has amended to claim 1, Applicant reserved the right to file a future terminal disclaimer or to argue that the claims of the present application are ultimately patentably distinct over the claims of U.S. Patent No. 10,615,366.
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The obviousness-type double patenting rejection over U.S. Patent No. 10,615,366 has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781